Case 2:21-cv-00815-JFW-AFM Document 11 Filed 03/08/21 Page1of1 Page ID #:49

NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
OR OF PARTY APPEARING IN PRO PER

Stephen E. Abraham, Esq. (SBN 172054)
stephen@abraham-lawoffices.com

Law Offices of Stephen Abraham

1592 Pegasus Street

Newport Beach, CA 92660

Telephone: (949) 878-8608

Facsimile: (714) 852-3366

 

ATTORNEY(S) FOR: Defendant Barragan Cafe

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

ANTHONY BOUYER, an individual, CASE NUMBER:

 

2:21-cv-00815-JFW-AFM
Plaintiff(s),

 

Vv.
BARRAGAN CAFE, a California corporation; and

DOES 1-10, inclusive, CERTIFICATION AND NOTICE

 

 

OF INTERESTED PARTIES
Defendant(s) (Local Rule 7.1-1)
TO: THE COURT AND ALL PARTIES OF RECORD:
The undersigned, counsel of record for Defendant Barragan Cafe

 

or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.

(List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

 

 

PARTY CONNECTION / INTEREST
Defendant Barragan Cafe No parent or sibling entity
March 8, 2021 /s/ Stephen E. Abraham
Date Signature

Attorney of record for (or name of party appearing in pro per):

Defendant Barragan Cafe

 

 

CV-30 (05/13) NOTICE OF INTERESTED PARTIES
